148 S.E.2d 573 (1966)
267 N.C. 659
STATE
v.
J. C. SMITH.
No. 824.
Supreme Court of North Carolina.
June 16, 1966.
*574 Atty. Gen. T. W. Bruton and Deputy Atty. Gen. Harry W. McGalliard for the State.
Hines & Dettor, Greensboro, for defendant appellant.
PER CURIAM.
Exceptions in the record not set out in the appellant's brief, or in support of which no reason or argument is stated or authority cited, are deemed abandoned by him. Rule 28 of the Rules of Practice in the Supreme Court of North Carolina. We have, however, examined the entire record and find no merit in any exception noted therein.
There is no error in the instruction of the court concerning the rule that the testimony of an accomplice is to be carefully scrutinized. State v. Bailey, 254 N.C. 380, 119 S.E.2d 165; Strong, N. C. Index, Criminal Law, § 111, Supplement. The defendant contends that the court's instruction failed to identify the accomplice to whose testimony it related. Since there were only three witnesses, a co-conspirator, the victim, and a police officer, it is obvious that the jury could not have been under any misapprehension as to which witness was the accomplice. If, however, the jury interpreted the court's instruction as applicable both to the testimony of Wagoner, the alleged co-conspirator, and to that of Waynick, the alleged victim, this could not be prejudicial to the defendant.
No error.
MOORE, J., not sitting.